Name: Commission Regulation (EEC) No 436/87 of 12 February 1987 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  agricultural structures and production;  prices
 Date Published: nan

 No L 43/20 Official Journal of the European Communities 13 . 2. 87 COMMISSION REGULATION (EEC) No 436/87 of 12 February 1987 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder (a) any establishment where :  either fresh fodder is dehydrated by means of a drier which satisfies the following require ­ ments : (aa) air temperature at the entry point not less than 93 ° C ; (bb) residence time of the fodder being dehy ­ drated not exceeding three hours ; (cc) in case of drying in layers of fodder, bed depth of each layer no deeper than one metre ;  or sun-dried fodder is milled ;  or protein concentrates' obtained from lucerne or grass juice are manufactured ;  or until 30 April 1987 fodder is dried by artifi ­ cial means other than that referred to in the first indent and the products dried in this way are milled THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1985/86 (2), and in particular Article 6 (3) thereof, Whereas Article 14 of Commission Regulation (EEC) No 1 528/78 (3), as last amended by Regulation (EEC) No 2341 /86 (4), provides a definitition of the term 'processing undertaking' ; whereas this definition does not take account of the technical progress afforded by the drying of fodder by artificial processes other than dehydratation ; whereas such progress should be encouraged, attention being paid all the while to any possible effects on the markets, and the said definition should be amended in line with the provisions of Article 1 of Regulation (EEC) No 1 1 17/78 for the duration of a period of observation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Article 14 ( 1 ) (a) of Regulation (EEC) No 1528/78 is hereby replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 142, 30. 5. 1978, p. 2. 0 OJ No L 171 , 28 . 6 . 1986, p. 4. 0 OJ No L 179, 1 . 7. 1978 , p. 10 . V) OJ No L 203, 26. 7. 1986, p. 17.